Title: To James Madison from Albert Gallatin, 12 December 1810
From: Gallatin, Albert
To: Madison, James


Sir
Treasury Department Decer. 12th 1810
The depreciation of the Russian Ruble, which had formerly been valued in our custom houses at about 55 cents, induced last spring an application from several collectors to the Treasury. The Comptroller, from the materials in his possession, judged that the ruble could not be worth less than 44 cents and gave instructions accordingly. In the course of the summer and on the arrival of the first vessels which had left the Baltic this year, other applications were made complaining of the rate fixed by the Comptroller. The subject was again taken up; and taking the medium of the contradictory information we then had, the propriety of fixing the ruble at 33 cents & ⅓ was submitted to you. This being approved has been established in the President’s name and in conformity with the authority vested by the proviso to the sixty first section of the collection law. (Page 379. 4th vol.)
Since that time, however, official and correct information has been received from the Consul of the United States at St Petersburg not only of the course of exchange during the present year, but also of the actual depreciation of the paper or current ruble as compared with the silver ruble. And an investigation of those data leaves no doubt on my mind that the ruble ought not, in relation to importations made in vessels which left Russia this year, be valued at more than 27 cents. The paper transmitted by Mr Harris, a new representation from the importers of Providence, and a report shewing the grounds on which my opinion of the value of the ruble has been formed are enclosed, and your decision thereon respectfully requested.
After a careful examination of the proviso above mentioned, it appears to me that the President is fully authorized to make the regulation and to give it effect so as to correct the error in the former decision in all cases where the duties have not actually been paid. In such cases Congress alone can grant relief.
I have selected the exchange on London as giving the most correct result for two reasons—1. it was understood that the exchange between Russia and other places on the continent of Europe was against Russia. The general course of exchange is also against England; and it is presumed that that between Russia & England comes nearer par than any other. 2. Goods imported from England form the greater part of our importations and are of course invoiced in £. Sterling. By taking that exchange as the rule, the importers from Russia and England are put on a par in those articles on which there is a competition.
